Name: Commission Regulation (EEC) No 2612/83 of 19 September 1983 amending Regulation (EEC) No 2042/75 in respect of the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/ 10 Official Journal of the European Communities 20 . 9 . 83 COMMISSION REGULATION (EEC) No 2612/83 of 19 September 1983 amending Regulation (EEC) No 2042/75 in respect of the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Whereas Article 12 (1) (b) of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 1733/83 (4), determines the amount of the security for licences for the products listed in Article 1 of Regulation (EEC) No 2727/75 and in Article 1 of Council Regulation (EEC) No 141 8/76 (^ ; whereas paragraph 1 (b) of the said Article 12 fixes the amount of the security at three units of account per tonne for import licences in respect of which the import levy is fixed in advance, with the exception of import licences for barley, oats , maize and sorghum, for which the amount of the security is fixed at six units of account per tonne ; whereas, in view of price fluctuations on the world market, currency movements and the period of validity of import licences, these amounts are now too low for imports of basic cereals ; Whereas it is therefore advisable to increase tempora ­ rily, until 31 October 1983 , the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance ; Whereas the measures taken in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 12(1 ) (b) of Regulation (EEC) No 2042/75 is hereby replaced by the following : '(b) 3,6 ECU per tonne in the case of import licences for products in respect of which the import levy is fixed in advance, with the exception of import licences for products falling within Common Customs Tariff heading and subheadings 10.01 B I , 10.01 B II and 10.02, for which the amount of the secu ­ rity shall be 10 ECU per tonne, and with the exception of import licences for products falling within Common Customs Tariff headings and subheading 10.03 , 10.04, 10.05 B and 10.07, for which the amount of the secu ­ rity shall be 15 ECU per tonne'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 213 , 1L. 8 . 1975, p. 5 . (4) OJ No L 169, 28 . 6 . 1983 , p. 20 . f) OJ No L 166, 25 . 6 . 1976, p. 1 .